Table of Contents Management’s Discussion and Analysis 1. HIGHLIGHTS 1 2. INTRODUCTION 3 3. ABOUT CAE 3.1 Who we are 3.2 Our vision 5 5 5 3.3 Our strategy 3.4 Our operations 3.5 Foreign exchange 3.6 Non-GAAP and other financial measures 5 6 11 13 4. CONSOLIDATED RESULTS 4.1 Results from operations – fourth quarter of fiscal 2016 4.2 Results from operations – fiscal 2016 15 15 17 4.3 Discontinued operations 18 4.4 Restructuring costs 19 4.5 Consolidated orders and total backlog 19 5. RESULTS BY SEGMENT 5.1 Civil Aviation Training Solutions 5.2 Defence and Security 5.3 Healthcare 20 21 23 25 6. CONSOLIDATED CASH MOVEMENTS AND LIQUIDITY 6.1 Consolidated cash movements 6.2 Sources of liquidity 6.3 Government assistance 6.4 Contractual obligations 27 27 28 29 29 7. CONSOLIDATED FINANCIAL POSITION 7.1 Consolidated capital employed 7.2 Off balance sheet arrangements 7.3 Financial instruments 30 30 32 32 8. BUSINESS COMBINATIONS 35 9. EVENT AFTER THE REPORTING PERIOD 36 10. BUSINESS RISK AND UNCERTAINTY 10.1 Risks relating to the industry 10.2 Risks relating to the Company 10.3 Risks relating to the market 36 36 38 40 11. RELATED PARTY TRANSACTIONS 41 12. CHANGES IN ACCOUNTING POLICIES 12.1 New and amended standards adopted 12.2 New and amended standards not yet adopted 12.3 Use of judgements, estimates and assumptions 42 42 42 43 13. CONTROLS AND PROCEDURES 13.1 Evaluation of disclosure controls and procedures 13.2 Internal control over financial reporting 44 44 44 14. OVERSIGHT ROLE OF AUDIT COMMITTEE AND BOARD OF DIRECTORS 45 15. ADDITIONAL INFORMATION 45 16. SELECTED FINANCIAL INFORMATION 46 Consolidated Financial Statements 48 Board of Directors and Officers 107 Shareholder and Investor Information 108 Forward-Looking Statements 109 Management’s Discussion and Analysis for the fourth quarter and year ended March 31, 2016 1. HIGHLIGHTS FINANCIAL FOURTH QUARTER OF FISCAL 2016 Revenue from continuing operations higher compared to last quarter and the fourth quarter of fiscal 2015 - Consolidated revenue from continuing operations was $722.5 million this quarter, $106.2 million or 17% higher than last quarter and $90.9 million or 14% higher than the fourth quarter of fiscal 2015. Net income attributable to equity holders of the Company from continuing operations higher compared to last quarter and lower compared to the fourth quarter of fiscal 2015 - Net income attributable to equity holders of the Company from continuing operations was $61.2 million (or $0.23 per share) this quarter compared to $57.9 million (or $0.21 per share) last quarter, representing an increase of $3.3 million or 6%, and compared to $63.3 million (or $0.24 per share) in the fourth quarter of last year, representing a decrease of $2.1 million or 3%; - Specific items included in net income attributable to equity holders of the Company from continuing operations were restructuring costs of $16.8 million ($11.6 million after tax or $0.04 per share) this quarter compared to $2.0 million ($1.5 million after tax or $0.01 per share) recorded last quarter. Net income before specific items 1 was $72.8 million and earnings per share before specific items 1 was $0.27 for the quarter compared to $59.4 million (or $0.22 per share) last quarter; - Net income attributable to equity holders of the Company included a loss from discontinued operations this quarter of $2.4 million (or $0.01 per share) compared to $0.2 million (or nil per share) last quarter and earnings from discontinued operations of $0.8 million (or nil per share) in the fourth quarter of fiscal 2015. Positive free cash flow 1 from continuing operations at $12.8 million this quarter - Net cash provided by continuing operating activities was $51.0 million this quarter, compared to $214.9 million last quarter and $160.6million in the fourth quarter of last year; - Maintenance capital expenditures 1 and other asset expenditures were $18.8 million this quarter, $15.7 million last quarter and $16.7million in the fourth quarter of last year; - Proceeds from the disposal of property, plant and equipment were $0.3 million this quarter, nil last quarter and $6.1 million in the fourth quarter of last year; - Cash dividends were $19.3 million this quarter, $12.4 million last quarter and $12.0 million in the fourth quarter of last year. FISCAL 2016 Higher revenue from continuing operations compared to fiscal 2015 - Consolidated revenue from continuing operations was $2,512.6 million, $266.3 million or 12% higher than last year. Higher net income attributable to equity holders of the Company from continuing operations - Net income attributable to equity holders of the Company from continuing operations was $239.3 million (or $0.89 per share) compared to $201.2 million (or $0.76 per share) last year, representing a $38.1 million or 19% increase; - Specific items included in net income attributable to equity holders of the Company from continuing operations were restructuring costs of $28.9 million ($20.6 million after tax or $0.08 per share) and a one-time tax item of $29.4 million (or $0.11 per share) this year. Net income before specific items was $230.5 million and earnings per share before specific items was $0.86 for the year; - Net income attributable to equity holders of the Company included a loss from discontinued operations of $9.6 million (or $0.04 per share) compared to earnings from discontinued operations $0.6 million (or nil per share) last year. Positive free cash flow from continuing operations at $247.7 million - Net cash provided by continuing operating activities was $345.8 million this year, compared to $268.6 million last year; - Maintenance capital expenditures and other asset expenditures were $65.1 million this year, compared to $64.3 million last year; - Dividends received from equity accounted investees were $18.5 million this year, compared to $8.9 million last year; - Proceeds from the disposal of property, plant and equipment were $1.8 million this year, compared to $7.6 million last year; - Cash dividends were $56.7 million this year, compared to $46.3 million last year. Capital employed 1 increased by $91.6 million or 3% this year, ending at $2,727.6 million - Return on capital employed 1 (ROCE) was 10.6% this year compared to 10.4% last year; - Non-cash working capital 1 decreased by $12.8 million in fiscal 2016, ending at $188.9 million; - Property, plant and equipment increased by $11.9 million; - Net assets held for sale decreased by $45.5 million following the sale of our mining division during the year; - Other long-term assets and other long-term liabilities increased by $140.8 million and $2.8 million respectively; - Net debt 1 decreased by $162.3 million this year, ending at $787.3 million. CAE Annual Report 2016 | 1 1 Non-GAAP and other financial measures (see Section 3.6). Management’s Discussion and Analysis ORDERS 2 1 - The book-to-sales ratio 2 for the quarter was 1.23x (Civil Aviation Training Solutions was 1.33x, Defence and Security was 1.13x and Healthcare was 1.0x). The ratio for the last 12 months was 1.11x (Civil Aviation Training Solutions was 1.18x, Defence and Security was 1.02x and Healthcare was 1.0x); - Total order intake this year was $2,782.0 million, up $420.8 million over last year; - Total backlog
